       1:20-cv-01136-SLD # 9   Page 1 of 3                                     E-FILED
                                                  Wednesday, 29 April, 2020 04:29:20 PM
                                                          Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Anthony Betson,                              )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )   20-1136
                                             )
Pekin Police Department, et al.              )
                                             )
                       Defendants.           )
                                             )
                                             )

                         Merit Review Order

      The plaintiff, proceeding pro se, and currently detained at
Tazewell County Jail, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

      Plaintiff alleges that Defendants McKinley and Palmer, both
officers with the Pekin Police Department, searched his
       1:20-cv-01136-SLD # 9   Page 2 of 3




grandmother’s house without his or the homeowner’s consent or
any other lawful reason. Plaintiff alleges that he was charged with
an unspecified crime as a result of this search.

      The abstention doctrine espoused in Younger v. Harris, 401
U.S. 37 (1971), requires dismissal of claims where federal litigation
would interfere with ongoing state criminal proceedings. Id. at 44;
Mulholland v. Marion Cty. Election Bd., 746 F.3d 811, 815 (7th Cir.
2014). Online records indicate that Plaintiff’s underlying criminal
case is still pending. See People v. Betson, No. 19-CF-362 (Tazewell
Cty., filed Jun. 17, 2019) (available at:
http://tazewellcountyil.com/online-court-records/).

      Plaintiff’s criminal case proceedings involve the same set of
facts, are judicial in nature, implicate important state interests in
enforcing their own laws, and Plaintiff will have an opportunity to
present his constitutional issues in that case. The Court sees no
reason to allow this case to proceed while Plaintiff’s underlying
criminal case is still pending. Pursuant to Younger, this case will be
dismissed without prejudice.

It is therefore ordered:

        1.      Plaintiff's complaint is dismissed without
                prejudice pursuant to Fed. R. Civ. P. 12(b)(6) and
                28 U.S.C. § 1915A. Any amendment to the
                Complaint would be futile. This case is therefore
                terminated. All pending motions are denied as
                moot. The clerk is directed to enter a judgment
                pursuant to Fed. R. Civ. P. 58.

        2.      This dismissal shall count as one of the
                plaintiff's three allotted “strikes” pursuant to 28
                U.S.C. Section 1915(g). The Clerk of the Court is
                directed to record Plaintiff's strike in the three-
                strike log.

        3.      Plaintiff must still pay the full docketing fee of
                $350 even though his case has been dismissed.
1:20-cv-01136-SLD # 9   Page 3 of 3




         The agency having custody of Plaintiff shall
         continue to make monthly payments to the
         Clerk of Court, as directed in the Court's prior
         order.

 4.      If Plaintiff wishes to appeal this dismissal, he
         must file a notice of appeal with this Court
         within 30 days of the entry of judgment. Fed. R.
         App. P. 4(a). A motion for leave to appeal in
         forma pauperis should set forth the issues
         Plaintiff plans to present on appeal. See Fed. R.
         App. P. 24(a)(1)(C). If Plaintiff does choose to
         appeal, he will be liable for the $505.00 appellate
         filing fee irrespective of the outcome of the
         appeal.

         Entered this 29th day of April, 2020.


        s/ Harold A. Baker
      ___________________________________________
                  HAROLD A. BAKER
          UNITED STATES DISTRICT JUDGE
